DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Status of Claims
Claims 33-51 remain pending, and are rejected.


Response to Arguments
Applicant’s arguments filed on 6/10/2022 with respect to the rejection under 35 U.S.C. 101 have been fully considered, but are not persuasive for at least the following rationale:

Applicant’s arguments filed on 6/10/2022 with respect to the rejection under 35 U.S.C. 101 for claims directed to a judicial exception are not persuasive.
Notably, Applicant argues that the instant claims do more than the well-understood, routine, and conventional computer functions of receiving or transmitting data over a network, performing repetitive calculations, and storing and retrieving information in memory. Further arguments are made that the claims provide an improvement in how a computer functions, such as the new way the computer is used, akin to Enfish, DDR Holdings, and McRO, and is an improvement to conventional vehicle data systems. Arguments are made of the feature vector comparison and transition matrix functions that improve the computer’s ability. 
Examiner respectfully disagrees. The claims, alone and in combination, only fall into the well-understood, routine, and conventional computer functions of receiving or transmitting data over a network, performing repetitive calculations, and retrieving information from memory. The process of comparing feature vectors and using transition matrices are all repetitive calculations of following an algorithm, and have no change or improvement in how a computer functions. They also do not improve any field of technology. It is merely an algorithm, set up by some mathematical concepts, in order to generate a score that compares the vehicles in order to determine vehicles to recommend to a user. The inventory retrieval also only comprises of retrieving data from external devices and using mathematical process to store the vehicles as feature vectors, which are not matters relating to any technology or improvements in computer functionality. The computers are being used at their known abilities to perform an abstract idea. While the abstract idea may be improved, there are not improvement to the computer’s ability or any other technology. Any improvement is only within the specific abstract idea itself. As discussed in previous arguments, this is unlike the cited court decisions of Enfish, DDR Holdings, and McRO, which were found to have provided improvements to computer functionality or a field of technology. DDR Holdings changed the routine functionality of a link by creating a composite/hybrid page that prevented the user from being directed to an outside merchant. McRO was clearly an improvement to computer-related technology of allowing computers to produce “accurate and realistic lip synchronization and facial expressions in animate characters”. Enfish provided a specific improvement to the way computers operated with the “self-referential table”, which functioned differently than conventional databases, changing how computers store and retrieve data. The instant claims do not provide such changes to computer functionality or a technical field, but merely provide an algorithm to be able to compare vehicles and provide the best results for a query. There are no change/improve how a computer functions, but only improves an abstract algorithm in how vehicles are scored to be presented.
In view of the above, the rejection under 35 U.S.C. 101 has been maintained below.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 33-51 are  rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception without significantly more.

Step 1:
Claims 33-41 and 47-51 are directed to a system, which is a process. Claims 42-46 are directed to a computer program product, which is an article of manufacture. Therefore, claims 33-51 are directed to one of the four stator categories of invention.

Step 2A (Prong 1):
Taking claim 33 as representative, claim 1 sets forth the following limitations which recite the abstract idea of determining vehicles to recommend:
retrieving one or more inventory lists containing data associated with actual physical current inventory vehicles which are currently in inventories of one or more dealers;
transforming the data associated with the actual physical current inventory vehicles into corresponding numerical values and storing the corresponding numerical vales in inventory vehicle feature vectors;
transforming the vehicle feature data into a set of numerical values;
storing the set of numerical values in a query vehicle feature vector;
comparing the query vehicle feature vector with one or more inventory vehicle feature vectors of one or more in-stock dealer inventory vehicles, the comparing including 
for each of the inventory vehicle feature vectors, calculating, for each of the numerical values that is in the query vehicle feature vector, a feature-level similarity score contribution by a corresponding numerical value of the inventory vehicle feature vector, wherein at least one of the inventory vehicle feature vector dealer inventor vehicles includes a second non-numeric value corresponding to the first vehicle feature, the second non-numeric value being different from the first non-numeric value,
wherein calculating the feature-level similarity score contribution corresponding to the first vehicle feature includes accessing a stored transition matrix for the first vehicle feature that defines weights associating each of a set of reference non-numeric values including the first non-numeric value with a set of candidate non0numeric values including the second non-numeric value,
retrieving from the transition matrix a weight associated with the first non-numeric and the second non-numeric value,
assigning the retrieved weight to the second non-numeric value, and
calculating the feature-level similarity score contribution for the first vehicle feature using the retrieved weight;
based on the feature-level similarity score contribution, determining for each of the one or more dealer inventory vehicles a corresponding similarity score between the query vehicle and the dealer inventory vehicles; 
providing one or more of the similarity scores and corresponding dealer inventory vehicles in real time to the website responsive to the electronic query, the provided portion controlled based on the calculated similarity scores.

The recited limitations above set forth the process for determining vehicles to recommend to a user based on the user’s query. These limitations amount to certain methods of organizing human activity, including commercial or legal interactions (e.g. advertising, marketing or sales activities or behaviors, etc.).
Such concepts have been identified by the courts as abstract ideas (see: 2019 Revised Patent Subject Matter Eligibility Guidance).

Step 2A (Prong 2):
Examiner acknowledges that representative claim 33 recites additional limitations in the claims, such as the steps of:
data sources on the one or more computer devices external to the vehicle data system;
receiving the electronic query from the website on one or more computing devices via the network, the electronic query containing vehicle feature data, wherein the vehicle feature data includes a first non-numeric value corresponding to a first vehicle feature;
Taken individually and as a whole, representative claim 33 does not integrate the recited judicial exception into a practical application of the exception. The claim merely includes instruction to implement an abstract idea on a computer, or to merely use a computer as a tool to perform an abstract idea, while the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use. 
 Secondly, this is also because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
While the claims recite a user device, the device is simply described as any computing device, such as PDAs, mobile phones, smart phones, etc. as disclosed in Applicant’s specification paragraph [0019]. The device used in the claims is clearly a generic device, and is recited with a high level of generality. They do not implement the abstract idea in a manner that is integral to the claim, but to generally link the claims to a particular technological environment, such that the claims as a whole is more than a drafting effort to monopolize the abstract idea. As discussed above, the transition matrix is not a technical process, but a method to apply arbitrary rules to convert non-numerical values into numerical values based on consumer patterns. Therefore, the claims fail to integrate the abstract idea into a practical application, and are directed to the abstract idea. 
In view of the above, under Step 2A (prong 2), claim 1 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance). 

Step 2B:
Returning to representative claim 33, taken individually or as a whole, the additional elements of claim 33 do not provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself). The claim merely appends well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Representative claim 33 merely utilizes computer functions that the courts have recognized as well-understood, routine, and conventional, such as receiving or transmitting data over a network (receiving a receiving a user query…, presenting at least one recommendation…), performing repetitive calculations (deriving a query vehicle…, transforming a set of features…, etc.), and storing and retrieving information in memory (storing the set of numerical values…) (see MPEP 2106.05(d)(II). 
Even when considered as an ordered combination, the additional elements of claim 33 do not add anything further than when they are considered individually.
In view of the above, representative claim 1 does not provide an inventive concept under step 2B, and is ineligible for patenting.
The analysis above applies to all statutory categories of invention. Regarding independent claim 42 (computer program product) and independent claim 47 (system), the claim recites substantially similar limitations as set forth in claim 33. The additional elements of claims 42 and 47 remain only broadly and generically defined, with the claimed functionality paralleling that of claim 33 (system). As such, claims 42 and 47 are rejected for at least similar rationale as discussed above.

Dependent claims 34-41, 43-46, and 48-51 recite further complexity to the judicial exception (abstract idea) of claim 33, such as by further defining the algorithm determining vehicles to recommend to the user, and the specific data used. Thus, each of claims 34-41, 43-46, and 48-51 are held to recite a judicial exception under Step 2A (Prong 1) for at least similar reasons as discussed above.
Claim 40 invokes 35 U.S.C. 112(f) with “means for” language, but the specification does not provide significant structure that would integrate the abstract idea into a practical application or provide significantly more than the abstract idea. Similar to the discussion of claim 33 under step 2A (Prong 2), the structure is mere generic computer components to provide a general link to a technical environment. For example, the vehicle data system is comprised of various modules (see specification: [0020]), but the modules are never disclosed with much specificity, except that they may perform a part of the abstract idea. In conjunction with Fig. 1, it can be interpreted that the modules are just pieces of software within the system with programming to perform these functions, executed by a generic processor as discussed above.
Thus, dependent claims 34-41, 43-46, and 48-51 do not add “significantly more” to the abstract idea. The dependent claims recite additional functions that describe the abstract idea and only generally link the abstract idea to a particularly technological environment, and applied on a generic computer. Further, the additional limitations use well-understood, routine, and conventional computer operations as discussed above, while failing to provide an improvement to the functioning of the computer, another technology, or a technical field.
Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A/2B for at least similar rationale as discussed above regarding claims 33, 42, and 27.


Allowable Subject Matter
The claims are allowable over the prior art for the reasons discussed in the previous Office Action mailed on 11/16/2018.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KANG whose telephone number is (571)272-8069. The examiner can normally be reached Monday - Friday: 7:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.J.K./Examiner, Art Unit 3625     
.
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625